UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
RASHIDA MANUEL, Case No. 1:19-cv-616
Plaintiff, McFarland, J.
Litkovitz, M.J.
VS.
UNIVERSITY OF CINCINNATI, REPORT AND
Defendant. RECOMMENDATION

This matter is before the Court on defendant’s motions to dismiss the original and first
amended complaints. (Does. 4, 8, 11). On November 21, 2019, plaintiff filed her second
amended complaint, which omits the claims to which defendant’s motions to dismiss are
directed. (Doc. 12). Defendant has filed an answer to the second amended complaint. (Doc. 13).

In view of the filing of an amended complaint, which supersedes the original complaint,
see Calhoun v. Bergh, 769 F.3d 409, 410 (6th Cir. 2014), defendant’s motions to dismiss should
be DENIED as moot. See Clark v. Johnston, 413 F. App’x 804, 811 (6th Cir. 2011) (“When a
pleading is amended pursuant to Federal Rule of Civil Procedure 15(a), the amended pleading
supersedes the original pleading, i.e., ‘the original pleading no longer performs any function in
the case and any subsequent motion made by an opposing party should be directed at the
amended pleading[.]*” (quoting 6 Charles Alan Wright & Arthur R. Miller, FEDERAL PRACTICE
AND PROCEDURE § 1476 (3rd ed. 2010)).

IT IS SO RECOMMENDED.

Date Karen L. Litkovit?
United States Magistrate _

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

RASHIDA MANUEL, Case No. 1:19-cv-616
Plaintiff, McFarland, J.
Litkovitz, M.J.

VS.

UNIVERSITY OF CINCINNATI,
Defendant.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas y, Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
